         Case 1:19-cv-06719-PGG Document 63 Filed 05/11/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DARRELL LECKIE,

                          Plaintiff,                             ORDER

            v.                                             19 Civ. 6719 (PGG)

CITY OF NEW YORK et al.,

                          Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that the conference currently scheduled for May 21, 2020

is adjourned to June 18, 2020 at 11:00 a.m.

Dated: New York, New York
       May 11, 2020
